Citation Nr: 0601935	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-12 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches and 
vertigo claimed as due to a head injury.

2.  Entitlement to an increased evaluation for a left knee 
disability.

3. Entitlement to an increased evaluation for lumbar spine 
disability.

4.  Entitlement to an increased evaluation for cervical spine 
disability.

5.  Entitlement to an increased rating for hemorrhoids, also 
claimed as rectal bleeding.

6.  Entitlement to a total disability due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to July 
1997, with over 16 years of prior service.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).


FINDING OF FACT

In correspondence received in November 2005, the veteran 
stated that he wanted to withdrawal his appeal before the 
Board.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.

In this case, the veteran has informed the Board that he does 
not want to appeal any issues to the Board, and has asked 
that his appeal be cancelled.  He failed to report for a 
Travel Board hearing in September 2005.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration with regard to the issues.  Accordingly, the 
Board does not have jurisdiction to review the issues 
previously on appeal, and these issues are therefore 
dismissed. 


ORDER

The issues on appeal are dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


